Hall, J.
This was a proceeding against the directors of the school district of the town of Hermann, in Gasconade county, upon an alternative writ of mandamus, issued by the circuit court of that county. The respondents, having made their return, a replication was-filed, and the cause was submitted to the court to try the issues of fact, without the intervention of a jury. So far as the abstract of record, filed in this court by the appellant, discloses, no declarations of law were asked or given ; therefore, no question of law is before us for review (Smith v. County Court, 19 Mo. 433), except the question in relation to certain evidence, admitted by the court against the appellant’s objections. We cannot perceive how the admission of such evidence, although clearly irrelevant, could have worked the appellant any harm, as it could clearly, in no manner, have influenced ■the conclusion reached by the court. For these reasons judgment is affirmed.
All concur.